Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res
                                                          Jan 24 2014, 6:21 am
judicata, collateral estoppel, or the law
of the case.




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

LEANNA WEISSMANN                                  GREGORY F. ZOELLER
Lawrenceburg, Indiana                             Attorney General of Indiana

                                                  BRIAN REITZ
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JASON HALCOMB,                                    )
                                                  )
        Appellant-Defendant,                      )
                                                  )
               vs.                                )       No. 69A01-1306-CR-280
                                                  )
STATE OF INDIANA,                                 )
                                                  )
        Appellee-Plaintiff.                       )


                       APPEAL FROM THE RIPLEY CIRCUIT COURT
                            The Honorable Carl H. Taul, Judge
                               Cause No. 69C01-1202-FA-2


                                       January 24, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

      Jason Halcomb appeals his convictions for two counts of Class A felony child

molesting. We affirm.

                                         Issues

      Halcomb raises two issues, which we restate as:

             I.     whether the trial court properly admitted his statements
                    to the police into evidence; and

             II.    whether his forty-year sentence is inappropriate.

                                         Facts

      C.C. was born in July 1997. In 2005, eight-year-old C.C. lived with her mother,

her sibling, and her mother’s boyfriend, Halcomb. Halcomb’s daughter, B.H., stayed at

the same residence on the weekends. When C.C. started second grade, C.C.’s mother

was working an early shift, and Halcomb would get C.C. ready for school. Halcomb

started molesting C.C. while he was getting her ready for school. Halcomb made C.C.

touch his penis with her hand about five times and touch his penis with her mouth about

three times. Halcomb also placed his fingers in her vagina. In November 2006, C.C. told

her mother about the molestations. Halcomb moved out in February 2007.

      On November 9, 2011, while investigating an unrelated matter, Detective Glenn

Potts with the Indiana State Police was informed of the molestation by B.H. Detective

Potts asked Halcomb to pick up B.H. at the State Police Post. When Halcomb arrived,

Detective Potts asked to interview him, and Halcomb agreed. Detective Potts advised

Halcomb of his Miranda rights, and Halcomb signed a waiver of his rights. Detective


                                           2
Potts told Halcomb that he was not under arrest and that he could leave at any time.

Detective Potts asked Halcomb whether he touched C.C. in an inappropriate manner, and

Halcomb told Detective Potts that “he could not remember doing anything like that.” Tr.

p. 140. Halcomb also said “he was sorry if he did touch her in an inappropriate manner

but he did not intend to do it.” Id. at 141. The interview lasted approximately one hour,

and Halcomb then left the building.

      On February 2, 2012, Halcomb agreed to take a polygraph examination. Sergeant

Delmar Gross advised Halcomb of his Miranda rights and administered the polygraph.

After the polygraph examination, Halcomb got upset and left. Detective Potts went to the

parking lot, and Halcomb was in his truck. Detective Potts asked to talk to Halcomb, and

Halcomb said that he was hungry. Detective Potts told Halcomb that he would be at the

State Police Post for two or three hours and that Halcomb could come back after eating if

he wanted to do so. Detective Potts then started walking back into the building, and

Halcomb parked his vehicle and said, “let’s do it now.” Id. at 104.

      During the interview, Detective Potts implied to Halcomb that there was a

difference between C.C. voluntarily placing her mouth on his penis and Halcomb forcing

C.C. to do so. Eventually, Detective Potts said:

             OFFICER: Then that’s what I have got to know how did her
             mouth get on the penis? Did she come and play with you and
             you let her play around and she took out, maybe seen her
             mother do this before, and maybe her doing it?

             DEFENDANT: Yeah. I will stick with that.

             OFFICER: No. I want the truth though.


                                            3
             DEFENDANT: I believe that is the truth.

             OFFICER: Well, did she suck your penis?

             DEFENDANT: She kissed it.

             OFFICER: She kissed it?

             DEFENDANT: Yeah.

Id. at 147-48. Halcomb eventually claimed that C.C. had touched his penis with her

mouth three or four times, that she had part of it inside her mouth, that he was aroused,

that he put his hand on her buttocks, and that she initiated the contact. The polygraph

examination plus the interview lasted approximately four hours. After the interview,

Halcomb left the building and was not arrested at that time.

      Later, the State charged Halcomb with two counts of Class A felony child

molesting. At the jury trial, Halcomb objected to the admission of his two statements to

Detective Potts. The trial court overruled Halcomb’s objections and admitted the two

statements. The jury found Halcomb guilty as charged. At the sentencing hearing, the

trial court considered Halcomb’s position of trust as an aggravator. The trial court also

noted Halcomb’s criminal history and “disregard for the authority of the Court . . . to

bring him to justice.” Id. at 241. The trial court sentenced Halcomb to forty years for

each conviction to be served concurrently. Halcomb now appeals.

                                        Analysis

                                 I. Statements to Police

      Halcomb argues that the trial court abused its discretion by admitting the

November 9th statement and the February 2nd statement. Halcomb argues that the waiver

                                            4
of his Miranda rights was involuntary and that his confessions were involuntary under

both the United States Constitution and the Indiana Constitution.         If a defendant

challenges the waiver of his rights under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct.

1602 (1966), or the voluntariness of a confession under the United States Constitution,

the State must prove the statement was voluntarily given by a preponderance of the

evidence. Pruitt v. State, 834 N.E.2d 90, 114 (Ind. 2005), cert. denied. However, the

Indiana Constitution requires the State to prove “‘beyond a reasonable doubt that the

defendant voluntarily waived his rights, and that the defendant’s confession was

voluntarily given.’” Id. at 114-15 (quoting Miller v. State, 770 N.E.2d 763, 767 (Ind.

2002)).

                             A. Waiver of Miranda Rights

      Halcomb first argues that the waiver of his Miranda rights was involuntary under

the United States Constitution and the Indiana Constitution. In response, the State argues

that Halcomb was not in custody during either interview and that Miranda warnings were

not required.   Alternatively, the State argues that, even if Miranda warnings were

required, Halcomb voluntarily waived his Miranda rights.        We need not determine

whether Halcomb was subject to custodial interrogations because, even if he was, the

waiver of his Miranda rights was voluntary.



      A waiver of Miranda rights occurs when the defendant, after being advised of

those rights and acknowledging that he understands them, proceeds to make a statement

without taking advantage of those rights. Ringo v. State, 736 N.E.2d 1209, 1211-12 (Ind.

                                              5
2000). Whether a proper waiver of Miranda rights has occurred depends on whether the

waiver was made voluntarily and was not induced by violence, threats, or other improper

influences that overcame the defendant’s free will. Id. at 1212. Thus, the voluntariness

of a defendant’s waiver of rights is judged by the totality of the circumstances. Id.

       With respect to the November 9th statement, Halcomb argues that the “tiny”

interview room and the one hour “intense” interrogation overcame his free will.

Appellant’s Br. p. 9. When Halcomb arrived at the State Police Post to pick up his

daughter, Detective Potts asked if he could interview Halcomb. Halcomb, who was a

former military police officer, agreed and signed a waiver of his Miranda rights at the

beginning of the interview.    “[A] signed waiver form is one item of evidence showing

that the accused was aware of and understood his rights.” Allen v. State, 686 N.E.2d 760,

770 (Ind. 1997), cert. denied. There is no evidence that Halcomb did not understand his

rights or the waiver. Further, a ten-foot by ten-foot room is not particularly small, and its

use for the interview is simply insufficient to demonstrate that Halcomb’s waiver was

involuntary. Halcomb also argues that he was subjected to a one-hour intense interview.

However, he does not demonstrate how the interview retroactively made his prior waiver

involuntary. There is simply no evidence of violence, threats, promises, or improper

influence with respect to Halcomb’s waiver of his Miranda rights on November 9th.

Halcomb’s arguments fails.

       As for the February 2nd statement, Halcomb argues that he did not sign a waiver

prior to Detective Potts’s interview of him, that he was questioned “vigorously,” and that

he was misled into believing that the seriousness of the allegations would be reduced if

                                             6
C.C. initiated the contact. Appellant’s Br. p. 10. According to Halcomb, those factors

overcame his will.     Halcomb arrived at the State Police Post on February 2 nd to

participate in a polygraph examination by Sergeant Gross.          Prior to the polygraph

examination, Halcomb was advised of his Miranda rights and signed a waiver of those

rights. Halcomb makes no argument that this waiver was improper in any way. After

finishing the polygraph examination, Halcomb left the building.             Detective Potts

approached Halcomb’s vehicle in the parking lot and asked to talk to Halcomb. Halcomb

said that he was hungry, and Detective Potts told Halcomb that he would be at the State

Police Post for two or three hours and Halcomb could come back after eating if he

wanted to do so.     Detective Potts then started walking back into the building, and

Halcomb parked his vehicle and said, “let’s do it now.” Tr. p. 104. Detective Potts then

interviewed Halcomb.

       According to Halcomb, he did not sign a written waiver of his Miranda rights

before the interview with Detective Potts. However, Halcomb had already signed a

written waiver that morning prior to talking with Sergeant Gross. Halcomb cites no

authority for the proposition that the prior written waiver was somehow invalid. In fact,

our supreme court has held that “after a Miranda advisement has been made the

advisement need not be repeated if the circumstances surrounding the interruption or

adjournment of the process have not deprived the suspect of the opportunity to make an

informed and intelligent assessment of his interests involved in the interrogation.” Shane

v. State, 615 N.E.2d 425, 427 (Ind. 1993). “The rationale is that if the interruption is part

of a continual effort by the police to gather information from the suspect, there can be

                                             7
little doubt as to the suspect’s interests in the matter.” Id. It was unnecessary for

Detective Potts to repeat the advisement and obtain another written waiver under these

circumstances.

       As for Halcomb’s argument that Detective Potts questioned him vigorously and

misled him about the seriousness of his conduct, again, those allegations relate to conduct

after Halcomb had already waived his Miranda rights. Those allegations do not affect the

validity of his prior waiver. There was no evidence of violence, threats, promises, or

improper influence related to Halcomb’s waiver. The trial court properly concluded that

Halcomb knowingly, intelligently, and voluntarily waived his Miranda rights on both

November 9th and February 2nd.

                              B. Voluntariness of Confession

       Next, Halcomb argues that his statements on both November 9th and February 2nd

were involuntary under both the United States Constitution and the Indiana Constitution.

“A confession is voluntary if, in light of the totality of the circumstances, the confession

is the product of a rational intellect and not the result of physical abuse, psychological

intimidation, or deceptive interrogation tactics that have overcome the defendant’s free

will.” Ringo, 736 N.E.2d at 1212. “The critical inquiry is whether the defendant’s

statements were induced by violence, threats, promises, or other improper influence.” Id.

at 1212-13. In evaluating a claim that a statement was not given voluntarily, the trial

court is to consider the totality of the circumstances, including: “the crucial element of

police coercion, the length of the interrogation, its location, its continuity, the defendant’s

maturity, education, physical condition, and mental health.” Pruitt, 834 N.E.2d at 115

                                              8
(quoting Miller, 770 N.E.2d at 767). On appeal, we do not reweigh the evidence. Id.

We examine the record for substantial, probative evidence of voluntariness. Id. We

review the evidence most favorable to the State, together with the reasonable inferences

that can be drawn therefrom. Id. If there is substantial evidence to support the trial

court’s conclusion, it will not be set aside. Id.

       With regard to the November 9th statement, Halcomb again argues that the small

room and the vigorous interrogation overcame his free will. A ten-foot by ten-foot room

is not particularly small, and the fact that the interview was conducted in that room is

clearly not sufficient to make his confession involuntary. Also, there is no indication that

the interview involved coercion, and the interview only lasted for one hour. The trial

court properly admitted Halcomb’s November 9th statements to Detective Potts under

both the United States Constitution and the Indiana Constitution.

       As for the February 2nd statement, Halcomb argues that he did not confess until

after four hours of interrogation and that he was misled into admitting that C.C. initiated

the contact. Halcomb voluntarily agreed to undergo a polygraph examination, and after

finishing the examination, Detective Potts asked to speak to him. Halcomb voluntarily

talked to Detective Potts for approximately an hour. In talking to Halcomb, Detective

Potts gave the impression that there was a difference between Halcomb forcing C.C. to

touch his penis and C.C. voluntarily doing so. Police deception does not automatically

render a confession inadmissible. Miller, 770 N.E.2d at 767 n.5. Our supreme court has

held that police deception during an interview is only one factor to consider in the totality

of the circumstances.     Id. “[S]ubterfuge, trickery, and deception can be acceptable

                                               9
interrogation tactics.” Hartman v. State, 988 N.E.2d 785, 790 (Ind. 2013). “Various

interrogation techniques—’good cop, bad cop,’ providing a morally acceptable answer,

blaming the victim, and bargaining—do not necessarily create an involuntary statement.”

Wilkes v. State, 917 N.E.2d 675, 681 (Ind. 2009), cert. denied. Detective Potts did not

tell Halcomb that C.C. voluntarily touching his penis was not a crime. Rather, he offered

Halcomb various explanations as to how the events could have occurred and implied that

the use of force would be worse. This interrogation technique did not necessarily create

an involuntary statement.

       Under the totality of the circumstances, we conclude that Halcomb’s confession

was voluntary. Halcomb had the opportunity to leave the State Police Post after the

polygraph interview.    Instead, he said that he wanted to talk with Detective Potts.

Halcomb, a former military police officer, should have been aware that his conduct with

an eight-year-old child was a criminal offense regardless of whether C.C. was forced.

There is no evidence of coercion, and the confession was admissible under the United

States Constitution. Further, we conclude that the State met its burden of proof by

showing that Halcomb’s confessions were voluntary even under the stricter standard for

the Indiana Constitution.

                                       II. Sentence

       Halcomb argues that his sentence is inappropriate in light of the nature of the

offense and the character of the offender. Indiana Appellate Rule 7(B) provides that we

may revise a sentence authorized by statute if, after due consideration of the trial court’s

decision, we find that the sentence is inappropriate in light of the nature of the offense

                                            10
and the character of the offender. When considering whether a sentence is inappropriate,

we need not be “extremely” deferential to a trial court’s sentencing decision. Rutherford

v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). Still, we must give due consideration

to that decision. Id. We also understand and recognize the unique perspective a trial

court brings to its sentencing decisions. Id. Under this rule, the burden is on the

defendant to persuade the appellate court that his or her sentence is inappropriate.

Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

         The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. When reviewing the

appropriateness of a sentence under Rule 7(B), we may consider all aspects of the penal

consequences imposed by the trial court in sentencing the defendant, including whether a

portion of the sentence was suspended. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind.

2010).

         Halcomb asks that we resentence him to minimum, concurrent twenty-year

sentences. Regarding the nature of the offense, Halcomb argues that his offense did not

involve “violence, weapons, or force” and that he did not threaten C.C. Appellant’s Br.

p. 22. However, our supreme court has held that the absence of physical harm does not

require a reduced sentence. Neal v. State, 826 N.E.2d 635, 637-38 (Ind. 2005). Our

                                              11
review reveals that, while Halcomb was supposed to be getting eight-year-old C.C. ready

for school because her mother worked an early shift, Halcomb started molesting C.C.

Halcomb made C.C. touch his penis with her hand and touch his penis with her mouth

several times. Halcomb also placed his fingers in her vagina. C.C.’s letter to the trial

court at sentencing demonstrated the ongoing emotional harm she suffered as a result of

Halcomb’s actions. Halcomb was in a position of trust and repeatedly violated that trust.

       With respect to Halcomb’s character, he argues that “a person never before sent to

prison should be able to be rehabilitated by the end of the minimum sentence.”

Appellant’s Br. p. 24. Halcomb bases this argument on his criminal history, which

includes a Class A misdemeanor conviction for domestic battery and a pending charge

for Class D felony criminal recklessness for discharging an AK-47 rifle and a revolver in

the direction of a residential area and a State Road. His criminal history is not extensive,

but we find other factors more persuasive here regarding Halcomb’s character.            In

particular, we note that Halcomb continues not to accept responsibility, despite his

confession. The fact that Halcomb blames an eight-year-old child and claims that she

initiated the sexual contact with him does not speak well for his character.         In the

presentence investigation, Halcomb blamed C.C., the police, and the media. Given

Halcomb’s violation of his position of trust and his continuing denial of any

responsibility, we conclude that the forty-year sentence is not inappropriate.




                                            12
                                       Conclusion

       The trial court properly admitted Halcomb’s November 9th and February 2nd

statements, and his sentence is not inappropriate in light of the nature of the offenses and

the character of the offender. We affirm.

       Affirmed.

ROBB, J., concurs.

BROWN, J., dissents with separate opinion.




                                            13
                              IN THE
                    COURT OF APPEALS OF INDIANA

JASON HALCOMB,                                   )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )    No. 69A01-1306-CR-280
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


BROWN, Judge, dissenting


       I respectfully dissent from the majority opinion that Halcomb’s sentence is not

inappropriate in light of the nature of the offenses and his character. Halcomb’s offenses

did not involve intercourse or the use of violence, a weapon, or threats, and did not result

in physical injury. Moreover, the presentence investigation report (“PSI”) shows that

Halcomb’s criminal history is minimal, with one prior misdemeanor conviction and a

pending class D felony charge. The PSI further states that Halcomb was gainfully

employed as a shop boss making $26.00 per hour and had been since 2001, and that he

had previously worked for the same employer as a teenager. Halcomb also served in the

military for four years. He had never before been sent to prison, he scored in the low


                                            14
category for criminal attitudes and behavioral patterns, and his overall risk assessment

score under the Indiana Risk Assessment System Community Supervision Tool places

him in the low risk to reoffend category. Halcomb is thirty-five years old and, because he

is a credit restricted felon, will be required to serve approximately 87.5% of his sentence

even with good time credit. See Sharp v. State, 970 N.E.2d 647, 650 (Ind. 2012) (holding

that credit time status may be considered by an appellate court exercising its review and

revise authority); Ind. Code § 35-50-6-3 (setting forth the credit time structure based on

class and providing that a person assigned to Class IV “earns one (1) day of credit time

for every six (6) days the person is imprisoned for a crime or confined awaiting trial or

sentencing”); Ind. Code § 35-50-6-4(b) (providing that a person who is a credit restricted

felon is initially assigned to Class IV).

       For the foregoing reasons, I would find Halcomb’s sentence is inappropriate and

remand for resentencing to a term no greater than the advisory term for a class A felony

with a portion suspended to supervised probation to assist with successful reentry into

society.




                                            15